IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,876


                      EX PARTE SHAD ST. IVES COLEMAN, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 05-1254-K277A IN THE 277TH DISTRICT COURT
                           FROM WILLIAMSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance with intent to deliver and sentenced to nine years’ imprisonment. He did not

appeal his conviction.

        Applicant contends that his plea was involuntary because the plea agreement cannot be

followed. Applicant’s plea agreement affirmatively stated that this sentence was to be running

concurrently with his federal sentence.

        The trial court determined that Applicant pled guilty pursuant to an agreement that this
                                                                                                  2

sentence would run concurrently with a federal sentence. Both the trial court and the State

recommend that this Court grant relief. We agree. Applicant is entitled to relief. Ex parte Huerta,

692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. 05-1254-K277A in the 277th District Court of

Williamson County is set aside, and Applicant is remanded to the custody of the Sheriff of

Williamson County to answer the charge as set out in the indictment. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 12, 2012
Do not publish